              Case 2:17-cv-01512-JAM-DB Document 55-16 Filed 10/09/18 Page 1 of 3



1    Charles R. Messer (SBN 101094)
     messerc@cmtlaw.com
2    David J. Kaminski (SBN 128509)
     kaminskid@cmtlaw.com
3    Alex A. Wade (SBN 304022)
     wadea@cmtlaw.com
4    CARLSON & MESSER LLP
     5901 W. Century Boulevard, Suite 1200
5    Los Angeles, California 90045
     (310) 242-2200 Telephone
6    (310) 242-2222 Facsimile
7    Attorneys for Defendant
     CREDIT ONE BANK, N.A.
8
                                UNITED STATES DISTRICT COURT
9
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                      SACRAMENTO DIVISION
11

12                                      )
     N.L., an infant by his mother and natural
                                        )             CASE NO. 2:17-cv-01512-JAM-DB
13   guardian SANDRA LEMOS,             )             Assigned to: Hon. John A. Mendez
                                        )
14              Plaintiff,              )
                                        )             INDEX OF EXHIBITS IN SUPPORT OF
15        vs.                           )             CREDIT ONE’S MOTION FOR
                                        )             SUMMARY JUDGMENT
16
     CREDIT ONE BANK, N.A., GC SERVICES )
     LIMITED PARTNERSHIP, IENERGIZER    )
17                                      )
     HOLDINGS, LIMITED, and FIRST       )             Date:      November 6, 2018
18   CONTACT, LLC a/k/a IQOR HOLDINGS,  )             Time:      1:30 p.m.
     INC,                               )             Place:     U.S. District Court
19                                      )                        501 I Street
                Defendants.             )
20                                      )                        Sacramento, CA 95814
                                        )             Courtroom: 6, 14th Floor
21

22

23

24    EXHIBITS DESCRIPTION
25                   Declaration of Gary Harwood
26    1              Defendant, Credit One Bank N.A.’s Call Logs
27    2              Defendant, GC Services’ Call Logs
28    3              Transcription of the February 22, 2017 recording
     {00102407;1}                                1

                                      INDEX OF EXHIBITS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
                                                                        CASE NO.: 2:17-CV-01512-JAM-DB
              Case 2:17-cv-01512-JAM-DB Document 55-16 Filed 10/09/18 Page 2 of 3



1     4              Defendant, Credit One Bank N.A.’s account notes related to D.V.’s account.
2

3                    Declaration of Alex A. Wade
4     5              Plaintiff’s Responses to Defendant’s First Set of Requests for Production,
5                    inclusive of Plaintiff’s call log
6     6              Plaintiff’s Responses to Defendant’s First Set of Interrogatories
7     7              Plaintiff’s Deposition Transcript
8     8              Deposition Transcript of Plaintiff’s mother, Sandra Lemos
9     9              Plaintiff’s expert, Randall Snyder’s, expert report and supporting documents
10
      10             Deposition Transcript of Defendant GC Services’ witness, Shon Sherman
11
      11             Declaration of Don Hudecek, Senior Project Manager for Aspect Software, Inc.
12
      12             Deposition Transcript of Credit One Bank, N.A.’s witness, Jeffrey Meek
13

14

15   DATED: October 9, 2018                         CARLSON & MESSER LLP

16

17                                                  By:   /s/ Charles R. Messer
                                                          Charles R. Messer
18                                                        David J. Kaminski
                                                          Alex A. Wade
19
                                                          Attorneys for Defendant
20                                                        CREDIT ONE BANK, N.A.

21

22

23

24

25

26

27

28

     {00102407;1}                                   2

                                       INDEX OF EXHIBITS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
                                                                         CASE NO.: 2:17-CV-01512-JAM-DB
         Case 2:17-cv-01512-JAM-DB Document 55-16 Filed 10/09/18 Page 3 of 3


1                            CERTIFICATE OF SERVICE
2

3
           I, Charles R. Messer, hereby certify that on this 9th day of October, 2018, a
4
     true and accurate copy of the foregoing INDEX OF EXHIBITS IN SUPPORT OF
5

6    CREDIT ONE’S MOTION FOR SUMMARY JUDGMENT were served via the
7
     District Court ECF System on the Following:
8

9
           Email: ari@marcuszelman.com
10
                  jonathan.a.stieglitz@gmail.com
11                yzelman@marcuszelman.com
                  paul.grammatico@kattenlaw.com
12
                  fhabib@behblaw.com
13                cocarroll@behblaw.com
14
                  margie@rudnickifirm.com

15

16                                                 /s/Charles R. Messer
                                                   Charles R. Messer
17
                                                   CARLSON & MESSER LLP
18

19

20

21

22

23

24

25

26

27

28
                                   CERTIFICATE OF SERVICE
